    Case: 1:19-cv-04722 Document #: 60 Filed: 03/19/20 Page 1 of 3 PageID #:654




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION




VERNITA MIRACLE-POND and
SAMANTHA PARAF, individually and
on behalf of all others similarly situated,             Civil Action No. 1:19-cv-4722

               Plaintiffs,                              District Judge Mary M. Rowland

               v.

SHUTTERFLY, INC.,

               Defendant.


                             NOTICE OF SUPPLEMENTAL AUTHORITY

           Plaintiff respectfully submits this Notice of Supplemental Authority regarding OConner et al. v.

Agilant Solutions, Inc., Case No. 1:18-cv-6937-GHW (S.D.N.Y. March 12, 2020) (copy attached), in

further support of Plaintiffs’ Motion for Curative Measures to Remediate Effects of Defendant’s Improper

Communications With Plaintiff and Putative Class Members, filed on November 26, 2019 (ECF No. 38). In

OConner, the District Court ruled that a defendant’s communications were improper, misleading , and

coercive where the defendant attempted to impose an arbitration agreement on putative class members

without informing them that, by agreeing to the arbitration agreement, they would forfeit their right to

participate in the pending litigation. The Court held that defendants’ communications “warrant correction,”

and declared the arbitration agreement unenforceable.

                                                Respectfully submitted,

                                                 By: /s/ Henry J. Kelston

                                                 AHDOOT & WOLFSON, P.C.
                                                 Tina Wolfson
                                                 twolfson@ahdootwolfson.com
Case: 1:19-cv-04722 Document #: 60 Filed: 03/19/20 Page 2 of 3 PageID #:655


                                      Robert Ahdoot
                                      rahdoot@ahdootwolfson.com
                                      Bradley K. King
                                      bking@ahdootwolfson.com
                                      Henry J. Kelston
                                      hkelston@ahdootwolfson.com
                                      10728 Lindbrook Drive
                                      Los Angeles, California 90024
                                      Tel: (310) 474-9111;
                                      Fax: (310) 474-8585

                                      CARLSON LYNCH, LLP
                                      Katrina Carroll
                                      kcarroll@carlsonlynch.com
                                      Kyle Shamberg
                                      kshambert@carlsonlynch.com
                                      111 West Washington Street, Suite
                                      1240
                                      Chicago, IL 60602
                                      Tel: (312) 750-1265


                                      CAREY RODRIGUEZ MILIAN
                                      GONYA, LLP
                                      David P. Milian*
                                      dmilian@careyrodriguez.com
                                      1395 Brickell Avenue, Suite 700
                                      Miami, Florida 33131
                                      Tel: (305) 372-7474
                                      Fax: (305) 372-7475

                                      Attorneys for Plaintiff
                                      *denotes admission pro hac vicec
       Case: 1:19-cv-04722 Document #: 60 Filed: 03/19/20 Page 3 of 3 PageID #:656

                                     CERTIFICATE OF SERVICE

      I hereby certify that on March 19, 2020, I caused a true and correct copy of the foregoing NOTICE
OF SUPPLEMENTAL AUTHORITY to be served upon counsel of record for Defendant in accordance
with Fed. R. Civ. P. 5(b)(2) and Local Rule 5.3(a)(1).


                                            By: /s/ Henry J. Kelston
                                                    Henry J. Kelston

                                            AHDOOT & WOLFSON, PC
                                            hkelston@ahdootwolfson.com
                                            10728 Lindbrook Drive
                                            Los Angeles, CA 90024
                                            Tel: (310) 474-9111
